Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 1 of 16

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

nine = ™ =

  

 

 

 

mavallay chided
Yshs sna UNITED STATES DISTRICT COURT
ces j Wve : for the
WAN EN, Cletk Northern District of Gerogia
, Deouty Clerk
Atlanta Division
e
case no A e2 0 -CV- BO & 3
(to be filled in by the Clerk's Office)
oo __ BOBBY WALKR a
Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-V-

Jury Trial: (check one) KX] Yes [[] No

NORFOLK SOUTHERN RAILWAY COMPANY

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

i ee ll ed

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

1. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Bobby Walker
Street Address 22 Phillips St.
City and County Newnan, Coweta
State and Zip Code Georgia 30263
Telephone Number 404 606 7146
E-mai! Address Hardwork4000@aol.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.
 

Case 1:20-cv-05262-AT-AJB

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Document 3 Filed 12/31/20 Page 2 of 16

 

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Norfolk Southern Railway Company

 

1200 Peachtreee St. NE.

 

Atlanta, Fulton

 

Georgia, 30309

 

202 675 8209

 

David. Kritz@nscorp.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 3 of 16

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Norfolk Southern Railway Company
Street Address 6IndustrailBlWd
City and County Gainsville, Hall
State and Zip Code Georgia, 30501
Telephone Number 404 897 3054
i. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

C] Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000 to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

C] Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

[] Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

 

X] Other federal taw (specify the federal law):
Civil Rights Act of 1866 (Section 1981 )
C] Relevant state law (specify, if known):

 

[] Relevant city or county law (specify, if known):

 

 
BO
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 4 of 16

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

I. Statement of Claim
Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.
*PLEASE SEE ATTACHMENT Ill

A. The discriminatory conduct of which I complain in this action includes (check all that apply):
Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

OOWOORO

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
JSederal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
July 31, 2018

 

 

 

 

 

 

C. I believe that defendant(s) (check one):
C] is/are still committing these acts against me.
x is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
XX] race { was treated different because Iam African American
XX] color I was treated different because the color of my skin
C] age (vear of birth) (only when asserting a claim of age discrimination.)
C] disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 5 of 16

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

*PLEASE SEE ATTACHMENT E

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of

your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the

relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A.

V. Relief

It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

Not applicable under 42 U.S.C Section 1981

 

The Equal Employment Opportunity Commission (check one):
LC has not issued a Notice of Right to Sue letter.
L] issued a Notice of Right to Sue letter, which I received on (date)

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

LC 60 days or more have elapsed.
C] less than 60 days have elapsed.

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages. *PLEASE SEE ATTACHMENT V
 

 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 6 of 16

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Punitive, Actual and Compensatory damages in an amount to be determined by the jury, Cost of litigation and
any other relief the Court deems just and proper.

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 12/30/2020

Signature of Plaintiff blb bb

Printed Name of Plaintiff BOBBY WALKER

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 7 of 16

ATTACHMENT Ill
STATEMENT OF CLAIM

Plaintiff was employed by Defendant as a Conductor from May 2010, until
his termination on July 31, 2018. Plaintiff is African American. Defendant was
aware of Plaintiff's race. On June 26, 2018, Plaintiff was assigned to work with
Engineer Mr. Justin Herren on Train 118GP25 from Atlanta, Georgia to
Greenville, South Carolina. Mr. Herren is Caucasian. Defendant was aware of
Mr. Herren’s race. Plaintiff and Mr. Herren picked up a High and Wide load in
Doraville, which restricted train speeds to 45 mph. Plaintiff and Mr. Herren
discussed the pick-up and speed restrictions. As the train was closing in on
Greenville, it began to exceed the maximum speed limit. Upon information and
belief, Mr. Herren did not input the speed limit into the system as discussed in the
job briefing. Once Plaintiff noticed the speed was increasing, he attempted to
inform Mr. Herren. Mr. Herren did not respond. Plaintiff did not have enough
time to initiate the emergency brake application before Positive Train Control
(“PTC”) took over and brought the train to a halt. Mr. Herren and Plaintiff were
given mandatory urinalysis. Plaintiff was removed from service pending a formal
investigation. Plaintiff's Conductor certificate was revoked by Defendant for a

period of one month, beginning June 27, 2018 and ending July 26, 2018.

Walker v NS Railway Co. 1 Attachment IIT
Statement of Claim
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 8 of 16

Following the June incident, both Plaintiff and Mr. Herren had a hearing
before Norfolk Southern, on or about July 24, 2018. Mr. Herren had two (2)
hearings that day. The other one was for attendance. Contrary to Defendants
policy, the drug tests taken from Plaintiff and Mr. Herren were not considered or
discussed as evidence during Plaintiff's hearing. At the conclusion of the hearing,

Plaintiff was not reinstated. Plaintiff was terminated by Defendant by letter dated

 

July 31, 2018.

On or around November 13, 2018 Plaintiff was notified by a Mr. Willie
Thomas that Mr. Herren had tested positive on his drug test taken on June 26,
2018. After the conversation with Mr. Thomas Plaintiff contacted Mr. Herren via
telephone call as to the positive drug test and Mr. Herren responded that he had
tested positive on June 26, 2018 and he had been offered to enroll in a drug
rehabilitation program provided by the Defendant. Mr. Herren further stated that

he had not been interested in participating in the drug rehabilitation program and

 

had instead resigned as an Engineer from employment with the Defendant in lieu
of suspension or termination. Mr. Herren then followed up the telephone
conversation with a text message to Plaintiff acknowledging that he had resigned

from employment with the Defendant and apologized for the way everything had

happened. (See exhibit A)

Walker v NS Railway Co. 2 Attachment III
Statement of Claim

 
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 9 of 16

After speaking to Mr. Herren, Plaintiff contacted his local chairman, Tommy
Costal, notifying him of the positive drug test. Plaintiff was later told by Mr.
Costal that he had requested a copy of Mr. Herren’s drug test result and was
notified by Defendant that Defendant “respectfully declined”.

On or about November 12, 2019, Plaintiff appeared before Public Law
Board 7573 for consideration of an appeal of the initial hearing on the basis of a
collective bargaining agreement. The Board consisted of eight (8) members, seven
(7) male Caucasian’s and one (1) female African American. However, the one (1)
female African American board member wasn't allowed to sit in on the hearing.
Mr. Herren did not appear. Plaintiffs suspension and termination were upheld.

The discipline taken against Plaintiff differed from disciplinary action taken
against Mr. Herren. Mr. Herren was not terminated for speeding when controlling
the speed of the train is one of the Engineers primary duties. Mr. Herren was
allotted the opportunity to retain his employment by agreeing to participate in a
drug rehabilitation program.

Plaintiff is aware of other Caucasian Engineers and Conductors who
received the same or similar violation as Plaintiff yet have not been terminated
from their employment.

In conclusion, Plaintiff was treated differently than his Caucasian engineer

thereby violating his civil rights.

Walker v NS Railway Co. 3 Attachment III
Statement of Claim

 

 
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 10 of 16

ATTACHMENT E

FACTUAL ALLEGATIONS

1. Plaintiff was employed by Defendant from May 2010, until his
termination on July 31, 2018.

2. During all time periods relevant to this Complaint, Plaintiff was
employed by Defendant as a Conductor.

3. Plaintiff is African American.

4, During all time periods relevant to this Complaint, Defendant was aware
of Plaintiff's race.

5. On June 26, 2018, Plaintiff was assigned to work with Engineer Justin

Herren on Train 118GP25 from Atlanta, Georgia to Greenville, South

Carolina.
6. Mr. Herren is Caucasian.
7. During all time periods relevant to this Complaint, Defendant was aware

of Mr. Herren’s race.

8. Plaintiff and Mr. Herren picked up a High and Wide load in Doraville,
which restricted train speeds to 45 mph.

9. Plaintiff and Mr. Herren discussed the pick-up and speed restrictions and

proceeded to Greenville.

Walker v NS Railway Co 1 Attachment E
Factual Allegations

 
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 11 of 16

10. As the train was closing in on Greenville, it began to exceed the
maximum speed limit.

11. Upon information and belief, Mr. Herren did not input the speed limit
into the system as discussed in the job briefings, which included a
discussion of the addition of the High and Wide car.

12. Once Plaintiff noticed the speed was increasing, he attempted to inform
Mr. Herren.

13. Mr. Herren did not respond as, upon information and belief, Mr. Herren
had fallen asleep in the cab.

14. Plaintiff did not have enough time to initiate the emergency brake
application before Positive Train Control (“PTC”) took over and brought
the train to a halt.

15. When the train arrived at the depot, Mr. Herren and Plaintiff were given
mandatory urinalysis.

16. Plaintiff was removed from service pending a formal investigation.

17. Plaintiff’s Conductor certificate was revoked by Defendant for a period
of one, month, beginning June 27,2018 and ending July 26, 2018.

18. Following the June incident, both Plaintiff and Mr. Herren had a hearing
before Norfolk Southern, on or about July 24, 2018. Mr. Herren had two
(2) hearings that day, one (1) for attendance and the other for speeding.

Walker v NS Railway Co 2 Attachment E

Factual Allegations

 

 

 
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 12 of 16

19. Mr. Herren’s drug test was Positive, Plaintiff's drug test was Negative.

20. Contrary to Defendant’s policy, the drug tests taken from Plaintiff and
Mr. Herren were not considered or discussed as evidence during
Plaintiff's hearing.

21. The incident occurred in large part to Mr. Herren’s admittedly impaired
condition.

22. Plaintiff was terminated by Defendant by letter dated July 31, 2018.

23. Mr. Herren was offered to attend drug rehabilitation.

24. Mr. Herren refused drug rehabilitation and was allowed to resign in lieu
of suspension or termination. (See Exhibit A)

25. Onor about, November 12, 2019, Plaintiff appeared before Public Law
Board 7573 for consideration of an appeal of the initial hearing, on the
basis of a collective bargaining agreement.

26. After Plaintiff's appeal was considered by the eight (8) member Board,
seven (7) of whom were male Caucasians, one (1) who was a female
African American. The African American was not allowed to sit in on
the hearing. Plaintiff's termination was upheld.

27. The discipline taken against Plaintiff differed from disciplinary actions
taken against Caucasian Engineers and Conductors under similar

circumstances.

Walker v NS Railway Co 3 Attachment E
Factual Allegations

 
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 13 of 16

28. Mr. Herren should have been terminated pursuant to company policy.
29. Plaintiff is aware of other Caucasian Engineers and Conductors who
received the same or similar violations as Plaintiff yet have not been

terminated.

Walker v NS Railway Co 4 Attachment E
Factual Allegations

 

 
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 14 of 16

ATTACHMENT V

CLAIMS FOR RELIEF

1. Plaintiff is a member of a protected class by virtue of his race.

a. Plaintiff is African American.

2. Plaintiff suffered the adverse action of suspension.

a. Plaintiff was removed from service pending a formal investigation.

b. Plaintiff Conductor certificate was revoked by defendant for a period
of one month, beginning June 27, 2018 and ending July 26, 2018.

3. Plaintiff suffered the action of termination.
a. At the conclusion of the hearing, Plaintiff was not reinstated.
b. Plaintiff was terminated by Defendant by letter dated July 31, 2018
4. The treatment of similarly-situated Caucasian employees of Defendant, versus
that of Plaintiff, provides evidence of discriminatory animus.

a. The discipline taken against Plaintiff differed from disciplinary actions
taken against Caucasian Engineer and Conductors under similar
circumstances.

b. The Caucasian Engineer working with Plaintiff tested positive for drugs
on the date of the incident yet was allowed to resign.

c. Mr. Herren should have been terminated pursuant to the company

Walker v NS Railway Co. 1 Attachment V
Claim for Relief
Prayer for Relief
Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 15 of 16

policy.

d. Plaintiff is aware of other Caucasian Engineers and Conductors who
received the same or similar violations as Plaintiff yet have not been
terminated from their employment.

5. Defendant has no legitimate reason for Plaintiff's suspension.

6. Defendant has no legitimate reason for Plaintiffs termination.

PRAYER FOR RELIEF

Plaintiff prays that this Honorable Court grant the following relief:
A. Trial by jury:
B. Declaratory relief:
C. Actual and compensatory damages in an amount to be determined by the
enlightened conscience of a jury:
D. Punitive damages:

E. Cost of litigation and any other relief the Court deems just and proper.

Walker v NS Railway Co. 2 Attachment V
Claim for Relief
Prayer for Relief

 
 

Case 1:20-cv-05262-AT-AJB Document 3 Filed 12/31/20 Page 16 of 16

EXHIBIT A

ge Ws eat oto bn |

Justin Herren we -
Mobile sd

 

1/13/18 1:27 PM

Hey Bobby, hope you and
your family are doing
good. I just wanted to let
you know I resigned from
NS. Maybe it will help you
get back to work quicker
or at least i hope it helps
your case in some way.
Stay in touch Bobby and
let me know how things
go. Im sorry everything
happened that way.

N/13/18 4:33 PM

Hey brotha, we doing
ok. I'm sorry to hear yo
resigned, I think you a

 

  
    

 

 
